                      Case 1:20-cv-01148-TJK Document 40 Filed 09/21/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                         Holland et al.                        )
                             Plaintiff                         )
                                v.                             )      Case No. 20-cv-1148
                CONSOL Energy Inc. et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
          CONSOL ENERGY SALES COMPANY LLC, CONSOL MARINE TERMINALS LLC, CONSOL OF CANADA LLC, CONSOL OF KENTUCKY LLC,
          CONSOL OF PENNSYLVANIA COAL COMPANY LLC, and WOLFPEN KNOB DEVELOPMENT COMPANY LLC.



Date:          09/21/2020                                                                /s/ Kali N. Bracey
                                                                                          Attorney’s signature


                                                                                  Kali N. Bracey, Bar No. 458965
                                                                                     Printed name and bar number
                                                                                  1099 New York Avenuew, NW
                                                                                           Suite 900
                                                                                   Washington, DC 20001-4412

                                                                                                Address

                                                                                       KBracey@jenner.com
                                                                                            E-mail address

                                                                                          (202) 639-6867
                                                                                          Telephone number

                                                                                          (202) 662-4965
                                                                                             FAX number
